Miscellaneous Letter 
Receipt is acknowledged of applicant’s request for continued examination (RCE) and argument(s)/remark(s) filed on March 7, 2022.
Applicant’s response in the RCE is non-responsive because there is a shift in invention. Applicant has canceled all previous examined claims 1-28 and added new claims 29-48. 
Newly submitted claims 29-48 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 29-48 does not require determining a fuel economy of at least one specific vehicle at a first user device based on vehicle parameter and fuel payment information and displaying of the determined fuel economy at a second user device - as being directed to Embodiment A (see below for identified Embodiments) and prosecuted on the set of claims filed on July 12, 2021 and before. The current RCE set of claims 29-48 are directed to the identified Embodiment B and C  - (see below for identified Embodiments), which requires mutually exclusive characteristic not required for the previously prosecuted Embodiment A – see canceled claims 1-28. Therefore, the current set of claims had shifted in invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  The amendment filed on 03/07/2022 canceling all claims drawn to the elected invention A and presenting only claims 29-48 drawn to a non-elected invention B and C is non-responsive (MPEP § 821.03) and have not been entered. The remaining claims are not readable on the elected invention because they are not directed to originally elected embodiment A as specified below.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

 Identified Embodiments 
Embodiment for determining fuel economy for at least one specific vehicle at the first user device based on fuel payment information, stop locations of refueling determined by a global position system, distance travel between fuel refills, cost of fuel per unit volume, amount of fuel used of the at least one specific vehicle and vehicle type (model / manufacture / year) and displaying the determined fuel economy of at least one specific vehicle on a second user device. 

Embodiment for determining fuel economy of at least one vehicle at a first user device within a particular geographic region by extrapolating the fuel economy of at least one vehicle based on vehicle type information and fuel economy data at said particular geographic region; wherein the particular geographic region is received from a first user device as a vehicle request. The fuel economy of at least one vehicle is displayed on a first user device.  

Embodiment for determining fuel economy of at least one vehicle at a second user device based on fuel payment information, cost of fuel per unit volume, amount of fuel used and travel route information between fuel refills based on positioning receiver and determining fuel economy of at least one vehicle at a first user device within a particular geographic region by extrapolating the fuel economy of at least one vehicle based on vehicle type information and fuel economy data at said particular geographic region. 

 Because these inventions are independent or distinct, and each invention (e.g., Embodiment A) requires mutually exclusive characteristic not required for other inventions (e.g. Embodiment B or Embodiment C) as the speciation and filed set of claims indicated them, there would be a serious burden on the examiner where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention (e.g. searching different classes/subclasses or electronic resources, or employing different search queries). The species and corresponding sub-species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664